        Case 3:19-cv-00027-RGE-CFB Document 1 Filed 03/19/19 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF IOWA
                               DAVENPORT DIVISION


UNITED STATES OF AMERICA,                     )              Civil No. 3:79-cv-27
                                              )
                        Plaintiff,            )              COMPLAINT
                                              )
                V.                            )
                                              )
NATHAN LOWE,                                  )
                                              )
                        Defendant.            )




        Plaintiff, United States of America, acting herein by the United States Attorney for the

Southern District of Iowa, complains and alleges:

        1. That this action is brought by the United States of America, with jurisdiction provided

by 28 U.S.C. Section 1345.

        2. That the defendant, NATHAN LOWE, is a resident of the State of Iowa within the

Court's jurisdiction.

        3. That the defendant is indebted to the plaintiff in the principal amount of $25,382.26,

plus interest on this principal computed at the rate of 2.68Yo percentper annum in the amount
                                                                                                   of
S546.06 as of Februaty 21,2019, and interest continuing thereafter on this principal at
                                                                                        the rate   of
2.68% percent annum (or $1.86 daily), until the date ofjudgment. See
                                                                     Exhibit ',A,, attached
hereto and incorporated herein




PAGE I - COMPLAINT
       Case 3:19-cv-00027-RGE-CFB Document 1 Filed 03/19/19 Page 2 of 2




        4. Demand has been made upon the defendant by the plaintiff for the sum due but the

amount due remains unpaid.

        Wherefore, the plaintiff prays judgment against the defendant for the total of $35,283.90,

inclusive of interest of $546.06 at2.68%o percent per annum on the principal of $25,382.26,

which has accrued as of February 21,2019, and will continue to accrue until date ofjudgment.

Plaintiff further demands, pursuant to 28 U.S.C., Section 796l,that interest on the judgment be

at the legal rate   until paid in full.

        Dated this 19th day of March,2}l9.

                                                     Respectful ly submitted,

                                                     Marc Krickbaum
                                                     United

                                              By:   /s/
                                                                      Gaumer
                                                    Assistant United States Attorney
                                                    U. S. Courthouse Annex, Suite 286
                                                    I l0 East Court Avenue
                                                    Des Moines,Iowa 50309
                                                    Tel: (515) 473-9317
                                                    Fax: (515)473-9292
                                                    Emai I : crai s. saumer@usdoi.sov




PAGE 2 - COMPLAINT
         Case 3:19-cv-00027-RGE-CFB Document 1-1 Filed 03/19/19 Page 1 of 1



                                       U.S. DEPARTMENT OF THE TREASURY
                                         BUREAU OF THE FISCAL SERVICE
                                              WASHINGTON, D.C,2A227

                                                ACTING ON BEHALF OF
                                            U.S. Small Business Administration
                                           CERTIFICATE OF INDEBTEDNESS

    Debtor Name(s) and Address(es):

    Jo Lowe
    Nathan Lowe
    18178 Highway 70
    Conesville,         lA   52739



    RE: Treasury Claim TRFMI500l18073

    I certifr that the U.S. Small Business Administration (SBA) records show that the debtor named above is
    indebted to the United States in the amount stated as follows:

                                                        Principal:        $   25,382.26
                                     Interest through   02/2lll9*:        $       546.06
                                                        DMS fees:         $     8,297.06
                                                        DOJ fees:         $     1,058.52

    (pursuant to   3l   U.S.C. 3717(e) and 371l(gX6), (7);31C.F.R. 285.12(i) and   3l   C.F.R. 901.1(0; and 28 U.S.C. 527, note)


                        TOTAL debt owed           as of   02l2lll9:       S 35,283.90

    *NOTE: Per the creditor agency profile, the debt continues to accrue interest at the annual rate of                       2.680/o
    (or $1.86 daily).

    This debt arose in connection with the co-debtor's August 2013 default on a SBA Disaster Loan
    (#DLH3317366003) in the amount of $37,400.00.


    CERTIFICATION:           Pursuant to 28 USC ss. 1746, I certiff under penalty of perjury that the foregoing
    is true and correct to the best of my knowledge and belief based upon information provided by the U.S.
    Small Business Administration.


                                                                            X. *',, l,' t-5;. l/.:- .//i, /*{i, --;
                                                                            Signed b)z Natalie R. Stut t    s

                                                                          Natalie Stubbs
                                                                          Financial Program Specialist
                                                                          U.S. Department of the Treasury
                                                                          Bureau of the Fiscal Service




Exhibit A
